Citation Nr: 1703452	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus and in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968, including service in the Republic of Vietnam from May to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  A copy of the transcript of that hearing is of record.  Although he was notified that he was entitled to an additional hearing, by correspondence dated in July 2015, the Veteran indicated that he did not wish to appear at another hearing.  38 U.S.C.A. § 7107(c) (West 2014).  

This issue was previously remanded by the Board in May 2011, September 2015, and March 2016.  It has been returned for adjudication.


FINDINGS OF FACT

1. The Veteran served in Vietnam, and exposure to Agent Orange is presumed. 

2. The preponderance of the evidence indicates that a skin disorder did not manifest during service and is unrelated to service, to include exposure to herbicides, or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as a result of a service-connected disability or herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See January 2008 and June 2011 VCAA Correspondence.  The AOJ most recently readjudicated the issue remaining on appeal in April 2016.  Further, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, service personnel records, reports from the United States Army & Joint Service Records Research Center (JSRRC), VA treatment and examination reports, and statements and testimony in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The Veteran was also afforded VA examinations in June 2008, July 2011, January 2012, and November 2015 to determine the etiology of his claimed skin disorder.  Although the opinions were not deemed adequate, as noted above, the Veteran refused an additional examination.  VA regulations provide that, where a VA examination was scheduled in connection with an original claim for compensation and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b). 

At the August 2010 hearing, the VLJ discussed with the Veteran the issue on appeal and the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim. The Board finds that the obligations set forth at 38 C.F.R. § 3.103 have been met. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted above, the Board remanded this case most recently in March 2016.  The remand directed the RO to schedule the Veteran for an additional examination and obtain additional opinions.  The Veteran was scheduled for a VA examination in April 2016, but a notation in the file indicates that the Veteran "refused exam."  In a December 2016 appellate brief, the Veteran's representative stated that the Veteran would report to an additional examination, but failed to provide good cause as to why he missed the April 2016 examination.  The Board finds no reason to reschedule the examination and is satisfied that there has been substantial compliance with the March 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

II. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide for presumptive service connection for certain diseases associated with exposure to herbicides during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f). The Veteran's service records shows that he served in the Republic of Vietnam during the applicable period and that he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The enumerated diseases are chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

III. Analysis

The Veteran attributes his currently claimed skin condition to his service-connected diabetes mellitus, type II.  He also noted exposure to Agent Orange in service. 

During the November 2015 VA examination, the examiner noted that the Veteran was diagnosed with photosensitive skin eruptions of an unknown type in 2015.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.

The Veteran's service treatment records are silent for complaints or treatment for a skin condition.  However, as noted above, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange.  Accordingly, the requirements for Shedden element (2) have been met.  Additionally, the Veteran is currently service-connected for diabetes mellitus, type II.  As such, the requirements for Wallin element (2) have likewise been met.

Despite the foregoing, the Board finds that service connection for a skin rash is not warranted.  First, despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  The Veteran's diagnosed skin condition is not among those listed under 38 C.F.R. § 3.309(e).  There is also no evidence, nor is it argued, that the Veteran has been diagnosed as having chloracne. 

Further, the evidence shows that the Veteran's skin disability is not included on the list of chronic diseases.  As such, service connection on a presumptive basis is not available pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim must be analyzed under 38 C.F.R. § 3.303.  In this regard, in April 2007, the Veteran was treated for complaints of a rough rash with bumps/blisters popping up on sun exposed areas with significant itching.  The physician was unsure of a diagnosis, and he was recommended an initial trial of sun protection, an ointment (topical corticosteroid), and gentle soaps.  

At the VA examination in June 2008, the examiner indicated that there were no diabetic skin symptoms.  The examiner further noted that the Veteran did not have a skin condition at the time of the examination and when it was present in the past, it was likely not related to diabetes.  

In February 2009, treatment records note that his skin was in good condition with no rash.  At the August 2010 hearing, the Veteran indicated that he had a sun-related skin condition that he never had prior to his diabetes.  However, he said that his doctors never related his skin condition to his diabetes.  He also denied having problems with his skin in service, but rather stated that the condition started when he was diagnosed with diabetes mellitus.    

During the July 2011 VA examination, the Veteran reported a sun-induced rash that he never experienced before his service in Vietnam and exposure to Agent Orange.  He said that about 4 years after returning, he started to notice bumps that look like blisters on his arms and scalp.  He said he has to be very careful to wear sun block, avoid sun, and wear a hat and long-sleeve shirts.  The Veteran reported that the rash is itchy and when he scratches the lesions, they leave a white spot.  He said that he was treated by his primary care physician for the rash and he was given a cream that helps a little.  He did not have any lesions at that time.  On examination, both arms had scattered hypopigmented macules that he indicated were the sequelae of the rash.  The impression was photosensitive eruption, probably bullous.  By history, the examiner noted that it sounded like polymorphous light eruption (PMLE), although porphyria cutanea tarda can cause a similar history.  However, without a current eruption, the examiner was unable to be more specific.  The examiner indicated that polymorphous light eruption is a very common photo disorder that is not linked to Agent Orange exposure. 

The Veteran was also afforded an examination in January 2012.  At this time, there was no evidence of a skin condition.  The examiner found that there was no change in the Veteran's skin since the previous examination and that the Veteran did not have a skin disability that was at least as likely as not due to his diabetes mellitus.  At that time, the Veteran denied being treated with oral or topical medications in the previous 12 months for a skin condition.  

During the VA examination in November 2015, the examiner noted that the Veteran had a diagnosis of photosensitive skin eruptions.  The Veteran indicated the bumps started about 4 years after service and that he noticed they got worse when he moved to Tennessee.  Additionally, he indicated that they are worse in the spring.  He reported that the skin lesions had resolved lately since he very rarely goes outside due to health issues.  The examiner noted that there was no scarring or disfigurement of the head, face, or neck and that there was no sign of benign or malignant skin neoplasms.  The Veteran reported being treated with a topical shampoo constantly for his skin condition but he did not have any other treatments or procedures.  The Veteran denied any debilitating or non-debilitating episodes in the previous 12 months.  The Veteran did not have any visible skin conditions at that time.  The examiner opined that the Veteran's claimed skin condition was less likely than not incurred in or caused by service.  The rationale was that the Veteran described what sounds like a polymorphous light eruption which has not been linked to Agent Orange.  Additionally, treatment records do not show any complaint or treatment for a skin condition in service.  The examiner stated that, as the Veteran did not have a current eruption, there was no definite skin condition diagnosis or objective evidence of the claimed skin condition that would allow him to comment further on the etiology.  The examiner also found that the claimed skin condition was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  The rationale was that the reported skin condition predated his diabetes mellitus.  Additionally, diabetes mellitus does not have a causal relationship with photosensitive skin eruptions.   

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin condition.

Consideration has been given to the Veteran's personal assertions that his skin rash is related to his service-connected diabetes mellitus or service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a skin condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Although the Veteran is found competent and credible to testify as to his rash symptomatology, dermatological conditions are not the type of conditions that are readily amenable to mere lay diagnosis or comment on etiology.  As such, while the Veteran is competent to report ongoing rash symptomatology, he is not competent to relate the skin condition to his diabetes mellitus.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the VA examiners considered the Veteran's assertions that the skin condition started after he was diagnosed with diabetes mellitus.  However, the examiners found it less likely than not that the skin condition is related to his diabetes mellitus.  The Board finds this to be the most probative evidence of record.  Indeed, the Veteran has not submitted medical evidence demonstrating a nexus between diabetes mellitus and his current skin condition.  Similarly, there is no evidence of a nexus between the Veteran's conceded herbicide exposure and his claimed skin condition.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin condition, to include as secondary to service-connected diabetes mellitus and as a result of exposure to herbicides.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus and in-service herbicide exposure, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


